Case 2:20-cv-00012-JRS-MJD Document 64-1 Filed 02/09/21 Page 1 of 1 PagelD #: 769

Weclerk On a Moras S. Calhesfa: a

 

Te heclore og Bellows pursucale ts UC & 1146:

 

A, Tom Mackin S, Gales, pralthioner tn Getheslat .—

Lemme, LORS ~cy-00043-SRS- Mh CSP. Bal)

L. “ha Jely seluclyle WN Ae Writ \eyre. ot. CMY ig Eh
Covel - 44 poate Mace ry ally chong A on Seturbley, omens d3,_
dor, |
3, Shot Ans New sch le le \nol—idaicd est danas Ld Ds home
‘ayn v aepect bs Complde Ash a) Le aly WM SUnport XY” ry pettion aes
Z ty We Jeme= ceahsenS Cesen Monde, Morel A. ‘Nd. _ _
a Ks On exci oF We Nass ou a\s\ ive, “\lushebive bp, ob bu x0 wai
MRL exclhoustive, Ano oO} \\ We, Nise Voreay rac a MY _—
Cre Jr MAA oN AW oe ee \ neuter are \o On Mew’ Ws
K One Me lnciedtemits \ \\. Gop MS, ee Sa ase ns Wad __
osowwrs \nowe Spee \dogs \ ke wolne 3 $0, @ q TA Web onk- We
Amdo Se Vole AD ese lis on) Tape M2 Jolanta, ene
AX Wedure “Ye Targa, iW Vive om cored Under the pewelby of i
Herlurg under Wee he oe Ww. Ow LA Shbes, Bxecten th
Deer, XG, _ 2094, ee

 

 

Medin S. (Salle sh20; ose 32 / _ ee

 

—~ Rye 1 oF 4 -

 
